Citation Nr: 1136027	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for peripheral neuropathy, right upper extremity (claimed as carpal tunnel syndrome, right arm and right wrist pain). 

2. Entitlement to service connection for degenerative disc disease, lower back, including secondary to a bilateral knee disability. 

3. Entitlement to service connection for cervical strain, including secondary to a bilateral knee disability. 

4. Entitlement to an initial evaluation higher than 10 percent for degenerative joint disease, right knee.

5. Entitlement to an initial evaluation higher than 10 percent for right knee instability.

6. Entitlement to an initial evaluation higher than 10 percent for a left knee condition.
7. Entitlement to special monthly compensation (SMC) based on aid and attendance or housebound status.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 up until retiring in May 1986.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. (The case was later administratively transferred to the ROs in San Diego and Los Angeles, California.)

Through an August 2007 rating decision, the RO denied claims for service connection for lower back and cervical spine disabilities.  By that same decision, the RO granted service connection for right and left knee disabilities, as well as for peripheral neuropathy of the right upper extremity, assigning a 10 percent evaluation for each of these conditions. The Veteran appealed from the denials of service connection and the initial assigned evaluations for service-connected disability. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Regarding the claims for service connection, the Board has revised the statement of the issues to include the averred basis of recovery of secondary service connection, consistent with the Veteran's more recent assertions.

Subsequently, an August 2007 RO rating decision adjudicated and denied a claim for SMC based on aid and attendance or housebound status. The Veteran also appealed this determination.

In April 2010, a Travel Board hearing was held before the undersigned          Veterans Law Judge, and a transcript of this proceeding is of record.

During pendency of this case, a September 2010 RO rating decision evaluating  service-connected right knee disability granted a separate 10 percent rating for   right knee instability, effective October 29, 2009. This decision did not award the maximum schedular benefit, and the Veteran may seek a still higher award.                  See generally, A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise). As the propriety of a higher evaluation for right knee disability was already on appeal, the Board likewise also considers an increased rating for right knee instability a matter under appellate review. 
 
Moreover, there is an additional claim for which the Veteran was denied benefits at the RO level and has begun the appellate process, namely the September 2010 RO denial of entitlement to a TDIU. The Veteran filed a timely Notice of Disagreement (NOD) that same month. As explained in the remand section below, issuance of a Statement of the Case (SOC) on the TDIU claim is now warranted. 

Another issue was denied pursuant to the September 2010 RO rating decision,     that of service connection for left knee instability, with which the Veteran has similarly expressed disagreement -- this notwithstanding, the question of a separate evaluation for left knee instability is part and parcel of the claim already on appeal for increased rating for a left knee disability, and therefore does not require further measures to be placed on appeal including issuance of a Statement of the Case. 

Presently, the Board decides the issue of an increased rating for peripheral neuropathy of the right upper extremity. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED       to the RO via the Appeals Management Center (AMC), in Washington, DC.        VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Since the September 22, 2006 effective date of service connection, peripheral neuropathy of the right upper extremity has involved at most a mild level of neurological impairment. 


CONCLUSION OF LAW

The criteria are not met for an initial evaluation higher than 10 percent for peripheral neuropathy, right upper extremity. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.123; 4.124a, Diagnostic Code 8615 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claim on appeal being decided for higher initial evaluation for service-connected right upper extremity neurological disability, the requirement       of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a       Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for peripheral neuropathy of the right upper extremity has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. 

The RO/AMC has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining VA outpatient records. The Veteran has also undergone VA Compensation and Pension examination where warranted to determine the severity of symptomatology in connection with service-connected disability. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claim, the Veteran provided further private treatment records, and several personal statements. He provided testimony at a Travel Board hearing. There is no indication of any further available evidence or information that has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

The Board further recognizes that the RO did not issue an updated Supplemental Statement of the Case (SSOC) addressing extensive medical evidence received since the RO last adjudicated the Veteran's increased rating claim for right upper extremity peripheral neuropathy, as is generally required by applicable regulation. See 38 C.F.R. § 19.31. That notwithstanding, it is readily apparent from the Board's review that none of these new items pertain to claimed peripheral neuropathy, or even involve a neurological evaluation. Thus, there is no detriment in deciding this increased rating claim at present. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability               (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The Veteran's peripheral neuropathy, right upper extremity is evaluated as             10 percent disabling under provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8615, for neuritis involving the median nerve. This directly implicates Diagnostic Code 8515 pertaining to paralysis of the median nerve. See generally 38 C.F.R. § 4.123 (neuritis is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis). 

Under Diagnostic Code 8515, complete paralysis of the median nerve is defined as where the hand is inclined to the ulnar side, with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. Complete paralysis warrants a 60 percent rating if affecting the minor extremity, and a 70 percent rating if the major extremity is involved. Where there is severe incomplete paralysis, this warrants a 40 percent rating for a minor extremity, and 50 percent for a major extremity. Moderate incomplete paralysis corresponds to a 20 percent rating for a minor extremity, and 30 percent for a major extremity. Mild incomplete paralysis warrants a 10 percent rating for both a minor and major extremity.

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in the above rating criteria. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran in August 2007 underwent a VA Compensation and Pension examination of the peripheral nerves. The underlying problem was described as numbness and tingling sensations in both hands. By the Veteran's report, the condition was detected as carpal tunnel syndrome during military service, and had gone into an improvement phase until the previous year, when he felt that his        hand grip had significantly weakened. The Veteran further described weakness and numbness of the upper extremities. On physical exam, upon motor function evaluation of the right upper extremity, including affected muscles of the brachioradialis, thenar and hypothenar, muscle strength was at 5/5, and there          was no motor function impairment. Sensory function report for the right upper extremity was normal, including normal vibration, light touch, and position sense. A detailed reflex exam was normal for the measured areas of the right upper extremity. There was no muscle atrophy present. There were no tremors, tics or abnormal movements. The function of the joints were not affected. A nerve conduction test showed electrophysiologic changes with a sensory polyneuropathy affecting upper and lower extremity nerves, myelinopathy more than axonopathy. The diagnosis given was peripheral neuropathy. According to the VA examiner, the existing peripheral neuropathy was due to or a result of the Veteran's diagnosed carpal tunnel syndrome while in service.

Another VA neurological exam was completed March 2008. The Veteran reported a chronic gradual numbness, and that whenever his extremities (upper and lower) were in a fixed, immobile position, they started to feel numb and it would take him some time for the sensation to go back to normal. The Veteran also described having poor grip in his right hand. Sensory function report was of no sensory deficit. Reflexes where measured along the right upper extremity was all 1+. There was no muscle atrophy present, or tremors, tics, or other abnormal movements. Gait was impaired because of knee problems, not the nerves. The diagnosis given was peripheral neuropathy. 

The Veteran underwent VA re-examination in September 2009, at which he described weakness, numbness and pain of the upper extremities. Motor exam was normal, including muscle strength at 5/5. Sensory function report was normal, absent some decreased light touch sensation. Reflexes were all measured at 2+.   The diagnosis was again peripheral neuropathy. 


Given its full consideration of the evidence presented above, the Board finds that the existing assigned 10 percent disability evaluation for right upper extremity peripheral neuropathy continues to best approximate the severity of this service-connected disability. Per the applicable rating criteria, under Diagnostic Code 8615, a 10 percent evaluation contemplates a mild level of impairment. Having reviewed the available medical evidence, the Board cannot conclude that the level of overall impairment is anywhere worse than mild. Indeed, through three straight VA medical examinations the disability in question has essentially been asymptomatic. The objective measurements in the most pertinent categories of sensory function, motor function, and peripheral reflexes have consistently shown at or within small increments of perfectly normal function. The Board readily recognizes                    the Veteran's own competent report of sensation of numbness and tingling in the right upper extremity, and finds that the already assigned 10 percent evaluation properly factors in his subjective complaints. As to whether there is any more severe impairment to correspond to a 20 percent or higher disability rating, however, this simply is not objectively shown. 

In summary, the Veteran has sufficient retained functional capacity in the right upper extremity that no higher than a 10 percent rating for peripheral neuropathy is warranted.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not shown that his service-connected right upper extremity neurological disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria provide for the most objective assessment possible based upon measurement              in all relevant categories, including sensory and motor impairment attributable to neurological disability. Nor has the Veteran asserted having any type of symptomatology that is outside the confines of what the applicable rating criteria consider. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. Indeed,          by most estimates from evaluating medical practitioners this condition has a relatively mild impact upon his functional capacity. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in             38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an increased initial rating for right upper extremity peripheral neuropathy. This determination takes into full account the potential availability of a "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial evaluation higher than 10 percent for peripheral neuropathy, right upper extremity, is denied.




















REMAND

The Board finds that additional development is required of the remaining issues that are on appeal.

Of primary importance is that the RO (via the AMC) issue a new Supplemental Statement of the Case that indicates consideration of nearly a full volume of new evidence that has recently been incorporated into the Veteran's claims file. 
Pursuant to VA law, it is imperative that when additional relevant evidence is received after the SOC or most recent SSOC was issued, and before the appeal          is certified to the Board, the RO will issue an updated SSOC. See 38 C.F.R.                § 19.31(b)(1) (2010). Such is the case here. The RO last issued a January 2010 SOC addressing issues of SMC and increased rating for a right knee disability; as well as a January 2010 SSOC addressing the service connection claims, and increased rating for a left knee disability. Since then, numerous VA examination reports and records from private treating physicians have been associated with the claims file. This case must therefore be remanded as a matter of due process, for issuance of a new SSOC reflecting a decisional outcome upon review of this additional evidence. 

The Board will direct still further evidentiary development on the Veteran's claims for service connection for degenerative disc disease of the low back, and for cervical strain. Both conditions are claimed as being directly due to military service, and as secondarily related to service-connected disability of the bilateral knees.              The Veteran has since clarified that cervical strain he believes is most likely due to a whiplash injury sustained in military service, while the lower back disorder is the resultant manifestation of his bilateral knee disorder, including attributable to a gait disturbance brought on by his knee problems. 

Thus far, there is of record a June 2007 VA Compensation and Pension examination of the joints which addressed whether either claimed disability was incidental to military service, and found in the negative. A September 2009 VA medical opinion was procured on whether either claimed disability was secondarily related to knee problems, and again the answer was unfavorable to the Veteran's claim.                  Each opinion offered a rationale, grounded to some extent in review of the record. 
Where both opinions are lacking, however, is in review and consideration of near unanimous agreement of several private practitioners that the Veteran's lower back and cervical spine problems are due to service, or service-connected disability.            (The latter VA examiner expressly noted his non-review of private medical records.) Incidentally, none of these private medical examiners offered any rationale for their opinion other than conclusory statements, or portions of general medical treatises, and so the Board cannot accept these pronouncements as definitive, either.

What the Board requires at this point is a comprehensive VA medical opinion fully addressing the subject of etiology of the disorders claimed, premised upon review of contents of the claims file, inclusive of both pertinent VA and private treatment history. Therefore, a new VA exam is required for a more definitive medical opinion. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R.               § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

As a final consideration, the RO's rating decision dated from September 2010 denied a claim for entitlement to a TDIU. The Veteran filed a timely                        Notice of Disagreement that same month disputing the RO's determination on the claim for a TDIU. It is therefore necessary that the Veteran is provided with a Statement of the Case on this particular issue, as the next stage in order to perfect an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination with an orthopedist to ascertain the etiology of claimed degenerative disc disease of the low back, and cervical strain. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner is initially reminded to take into consideration the following:

* The Veteran is already service-connected for disabilities of both the right and left knees.

* The service treatment history reflects a documented "whiplash" injury and neck pain following a February 1966 automobile accident. 

* The Veteran has also alleged having experienced a similar neck injury due to another auto accident in 1967.                  His assertion of in-service injury should be presumed credible for purposes of this review.

Considering the foregoing, the VA examiner is requested to provide a response to the following inquiries.

* Please initially confirm that the Veteran has a current low back disability, and cervical spine disability, and state the applicable diagnoses.

* Then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disabilities (of the lower back, and cervical spine) are etiologically related to an incident of the Veteran's military service.

* Please further opine as to whether it is          at least as likely as not that the diagnosed disabilities (of the lower back, and cervical spine) are etiologically related to                the Veteran's service-connected right and left knee disabilities, including under the possibility that gait disturbance due to knee problems led to the claimed back disorders. The examiner should be asked to provide an opinion as to whether lower back and cervical spine disorders were caused by knee disability, and whether the Veteran's lower back and cervical spine disorders have been chronically aggravated by the same. (The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression).

* For purposes of opining on the etiology of the claimed lower back and cervical spine disabilities, whether on the question of direct or secondary service connection,          the VA examiner should expressly indicate his/her review and consideration of the following: (1) the June 2007 VA examination report; (2) the September 2009 VA medical opinion (from an orthopedist); (3) the numerous private medical opinions of record offered by Drs. J.A.Q., A.C.S., and F.C.L. on the etiology of the conditions claimed.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims for service connection for degenerative disc disease, lower back; service connection for cervical strain; increased rating for degenerative joint disease, right knee; increased rating for right knee instability; increased rating for a left knee condition; and SMC based on aid and attendance or housebound status, in light of all additional evidence received since January 2010 (the date of the last SOC/SSOCs addressing the claims on appeal). The RO should specifically consider whether any separate disability rating may be awarded for claimed left knee instability, subject to the principles against duplicative rating outlined under 38 C.F.R. § 4.14.            If any of the benefits sought on appeal are not granted,  the Veteran and his representative should be furnished with a new Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

4. The RO/AMC shall issue a Statement of the Case addressing the issues of entitlement to a TDIU. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board  for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


